DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to the 112(a) rejection of claim 20 have been fully considered but they are not persuasive. Applicant argues that paragraphs [0040], [0046], and [0051] of the specification provide support for the limitation “the sensor is adapted to generate a larger current.” This is not persuasive. These paragraphs provide support for the sensor being a piezoresistive sensor, which means the sensor’s resistance changes in response to applied pressure. These paragraphs do not provide support for the sensor generating larger current. As stated previously, as the resistance of the sensor changes, the amount of current that can flow through it at a given voltage changes, but the sensor does not generate the voltage (and therefore the current) itself. A voltage must be applied to the sensor. A piezoelectric sensor generates a voltage (and therefore a current) in response to pressure, but the sensor is not described as piezoelectric. Applicant’s arguments do not address this issue.
Applicant’s arguments with respect to the 112(b) rejections of claims 1-11, 19, and 20 have been fully considered and are persuasive. The 112(b) rejections of claims 1-11, 19, and 20 have been withdrawn.
Applicant’s arguments with respect to the 101 rejection of claim 20 have been fully considered and are persuasive. The 101 rejection of claim 20 has been withdrawn.
Applicant’s arguments with respect to the 103 rejection of claim 1 have been fully considered but are not persuasive. The incorporation of previously rejected claim 2 does not render claim 1 allowable. Applicant also argues that the prior art does not disclose the use of sandpaper to create the microstructure as described in the limitations, however, this is a product by process limitation. The prior art discloses a product that would be the same as the claimed product, even though it may be made by a different process. 
Applicant requests rejoinder of claims 12-18, but as no claims are found allowable at this time, rejoinder will not occur at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 includes the limitation “the sensor is adapted to generate a larger current” in line 2, which is new matter. This limitation was not present in the originally filed claims, the drawings, nor the specification. The specification describes the sensor as piezoresistive, which means the resistance of the sensor changes in response to applied pressure. As the resistance of the sensor changes, the amount of current that can flow through it at a given voltage changes, but the sensor does not generate the voltage (and therefore the current) itself. A voltage must be applied to the sensor. A piezoelectric sensor generates a voltage (and therefore a current) in response to pressure, but the sensor is not described as piezoelectric.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 6-11, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0011063 A1, hereinafter Zhang ‘063, in view of CN 104257366, hereinafter Zhang, and US 10439517, hereinafter Wang.
Regarding claim 1, Zhang ‘063 discloses a sensor for monitoring a circulatory condition (paras [0199] and [0208], Figs. 13 and 14), comprising a layered structure (Fig. 1, para [0089]) including at least two layers formed into a laminate (Zhang ‘063, Fig. 1, para [0100]) each of said at least two layers  comprising a carbon material (conductive layers 21,22, para [0093]) bonded to a flexible substrate (flexible substrates 11,12, para [0091]), the graphite composite having a microstructure having a property configured to impact a sensitivity of the sensor (micro-nano patterns, paras [0091] and [0092]); and wherein the sensor is adapted to detect expansion and contraction of a vein and/or artery of a person (paras [0184] and [0199], Figs. 13 and 14) and in turn cause a measurable change in current flow through the sensor (para [0199], Figs. 13 and 14).
Zhang ‘063 does not expressly disclose the carbon material being a graphite-composite and the microstructure being made from a microstructure material and formed by placing a piece of sandpaper on top of a wet film.
However, Zhang discloses a sensor for monitoring a circulatory condition (abstract) comprising a layered structure comprising a graphite-composite (para [0012], graphite with PDMS, sensitive material layer 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhang ‘063 such that the carbon material is a graphite-composite, as taught by Zhang, as a simple substitution of one element (the graphite composite of Zhang) for another (the carbon material of Zhang ‘063) to obtain the predictable result of having a sensing layer.
Zhang ‘063 as modified by Zhang does not expressly disclose the microstructure being made from a microstructure material and formed by placing a piece of sandpaper on top of a wet film.
However, Wang discloses a sensor (water-TENG 100) having a microstructure made from a microstructure material and formed by placing a piece of sandpaper on top of a wet film (microstructure of surface layer 102, Col. 10 lines 1-34. Examiner’s note: “formed by placing a piece of sandpaper on top of a wet film” is a product by process limitation. While the microstructure of Wang is disclosed as being made by a different process, that process results in a product that is the same as a product made by the claimed process. Therefore, Wang meets the claim limitation).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhang ‘063 and Zhang such that the microstructure is made from a microstructure material and formed by placing a piece of sandpaper on top of a wet film, as taught by Wang, as a simple substitution of one element (the microstructure of Wang) for another (the microstructure of Zhang ‘063) to obtain the predictable result of a sensor comprising a microstructure.
Regarding claim 3, Zhang ‘063 as modified by Zhang and Wang discloses the sensor in accordance with claim 1, further including at least one conductive wire electrically connected to the layered structure (Zhang ‘063, electrode layers 31,32 and/or leading wires, para [0023]).
Regarding claim 4, Zhang ‘063 as modified by Zhang and Wang discloses the sensor in accordance with claim 1, wherein the graphite composite is a graphite-polydimethylsiloxane (PDMS) composite (Zhang para [0012], graphite with PDMS).
Regarding claim 6, Zhang ‘063 as modified by Zhang and Wang discloses the sensor in accordance with claim 1, wherein the microstructure material comprises a granular material (Wang Col. 10, lines 1-34).
Regarding claim 7, Zhang ‘063 as modified by Zhang and Wang discloses the sensor in accordance with claim 6, wherein the granular material comprises a silicon-based sand (Wang, Col. 10, lines 1-34).
Regarding claim 8, Zhang ‘063 as modified by Zhang and Wang discloses a device incorporating a sensor in accordance with claim 1 (Examiner’s note: element is mapped to the elements it comprises, and “incorporating” is understood as “comprising”).
Regarding claim 9, Zhang ‘063 as modified by Zhang and Wang discloses the device in accordance with claim 8, further including a display unit (Zhang ‘063, display device, para [0060]).
Regarding claim 10, Zhang ‘063 as modified by Zhang and Wang discloses the device in accordance with claim 9, further including an external communication means (Zhang ‘063, para [0061]).
Regarding claim 11, Zhang ‘063 as modified by Zhang and Wang discloses a system incorporating a device in accordance with claim 8 (Examiner’s note: element is mapped to the elements it comprises, and “incorporating” is understood as “comprising”).
Regarding claim 19, Zhang ‘063 as modified by Zhang and Wang discloses the sensor in accordance with claim 1, wherein the sensor is adapted to detect a wrist pulse and a blood pressure of a user (Zhang ‘063, paras [0195] and [0199]).
Regarding claim 20, Zhang ‘063 as modified by Zhang and Wang discloses the sensor in accordance with claim 1, wherein when the sensor is adapted to be attached to the arm of a person, the sensor is adapted to generate a larger current when a pressure between the arm and the sensor increases (Zhang ‘063, Figs. 5, 13, and 14, paras [0073], [0118], [0199]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang ‘063 in view of Zhang and Wang as applied to claim 1 above, and further in view of applicant-admitted prior art.
Regarding claim 5, Zhang ‘063 as modified by Zhang discloses the sensor in accordance with claim 1, wherein the flexible substrate is a polyethylene terephthalate (PET) (Zhang ‘063, paras [0015], [0091]).
Zhang ‘063 as modified by Zhang does not disclose the PET being indium tin oxide (ITO) coated, however, page 6 lines 7-10 of the instant specification disclose that ITO coated PET substrates are commercially available and preparation of their surface in the process of making the invention is consistent with standard procedure, as would be understood by the skilled addressee.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Zhang ‘063 and Zhang such that the PET was an ITO coated PET, as taught by the instant specification, as a simple substitution of one element for another to obtain the predictable result of having a flexible substrate.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.W./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791